UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAULKIRKLAND LEGISTER,

                                 Petitioner,

                     -against-

TIMOTHY G. PAGONES; SCOTT L.                                        19-CV-3676 (LLS)
VOLKMAN; CITY OF BEACON POLICE
                                                                          ORDER
DEPT.; ADRIAN H. ANDERSON; CITY OF
BEACON; NY COURT; CITY OF
POUGHKEEPSIE; D.A. OF POUGHKEEPSIE,
NY,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Petitioner, who is appearing pro se, filed a notice of removal seeking to remove to this

Court two pending criminal cases. One case is in the City Court of Poughkeepsie, New York, see

People v. Legister, No. CR-01795-19, and the other case is in the City Court of Beacon, New

York, see People v. Legister, No. CR-02838-18. By order dated May 24, 2019, the Court granted

Petitioner’s request to proceed without prepayment of fees, that is, in forma pauperis. For the

reasons set forth below, these actions are remanded to the City Court of Poughkeepsie and to the

City Court of Beacon, respectively.

                                     STANDARD OF REVIEW

       To remove a state-court criminal action to a federal district court:

       [a] defendant . . . shall file in the district court of the United States for the district
       and division within which such prosecution is pending a notice of removal signed
       pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing a short
       and plain statement of the grounds for removal, together with a copy of all
       process, pleadings, and orders served upon such defendant or defendants in such
       action.

28 U.S.C. § 1455(a).
       If it appears on the face of a notice of removal that removal of a criminal case is

impermissible, the district court must summarily remand the action to state court. 28 U.S.C.

§ 1455(b)(4).

                                         BACKGROUND

       Petitioner filed this action requesting the removal of two existing criminal cases against

him that are currently pending in the City Courts of Poughkeepsie and Beacon, New York. Court

records indicate that, in Beacon, Petitioner was charged with assault with the intent to cause

physical injury and acting in a manner to injure a child. See No. CR-02838-18. In Poughkeepsie,

he was charged with two counts of criminal contempt. See No. CR-01795-19. The basis of

Petitioner’s request for removal appears to be that the prosecutors have not “provided physical

real factual evidence of proof a crime was ever committed by way of an injured party to show

cause to claim of a crime or controversy.” (Pet. at 2.) Petitioner requests that both cases be

removed to this Court.

                                           DISCUSSION

       This notice of removal is improper with respect to both cases. First, Petitioner’s notice

does not comply with 28 U.S.C. § 1446(a), which requires that a defendant removing an action to

federal district court is required to file with the notice of removal “a copy of all process,

pleadings, and orders served upon such defendant or defendants in such action.” Id.

       Second, Petitioner does not establish that this Court has subject matter jurisdiction over

this action. The burden of establishing federal jurisdiction is on the state-court defendant, and

any doubts about jurisdiction should be resolved against removal. Teamsters Local 404 Health

Servs. & Ins. Plan v. King Pharm., Inc., 906 F.3d 260, 267 (2d Cir. 2018) (citation omitted).

       Criminal cases that may be removed to federal court include criminal prosecutions

commenced in state court against a federal officer or member of the armed forces for actions taken

                                                  2
under the color of office. 28 U.S.C. §§ 1442(a), 1442a. Criminal cases commenced in state court

also may be removed if the defendant “is denied or cannot enforce in the courts of such State a

right under any law providing for the equal civil rights of citizens of the United States.” 28

U.S.C. § 1443(1).

        Petitioner does not allege that he is a federal officer or member of the armed forces being

prosecuted for actions taken under color of office. He also does not assert any facts showing that

he cannot enforce his federal civil rights in his state court criminal proceeding. See Johnson v.

Mississippi, 421 U.S. 213, 219 (1975) (setting forth two-prong test for removal of criminal

prosecution where defendant is denied equal civil rights).

        For these reasons, the Court concludes that this notice of removal is not proper, and both

actions are remanded to their respective state courts. See 28 U.S.C. § 1455(b)(4); see also See In

re Methyl Tertiary Butyl Ether (“MTBE”) Prod. Liab. Litig., 399 F. Supp. 2d 356, 362 (S.D.N.Y.

2005) (“If the removing party cannot establish its right to removal by competent proof, the

removal is improper, and the district court must remand the case to the court in which it was

filed.”).

                                          CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Petitioner, and note service on the docket.

        Because removal of these actions is improper, these actions are remanded under 28

U.S.C. § 1455(4) to the City Court of Beacon, New York, and the City Court of Poughkeepsie,

New York. The Clerk of Court is directed to send a copy of this order to those courts and to close

this action. All pending matters are terminated.




                                                   3
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.


SO ORDERED.

 Dated:   June 5, 2019
          New York, New York

                                                           LOUIS L. STANTON
                                                                U.S.D.J.




                                               4
